Citation Nr: 1416137	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating greater than 60 percent for service-connected gastroesophageal reflux disease (GERD) with esophageal changes (claimed as ulcers).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to October 1969.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

The Board notes that the Veteran claimed entitlement to a TDIU in conjunction with claim for an increased initial rating on appeal; and, under Rice v. Shinseki, 22 Vet. App. 447 (2009), such a claim generally remains pending as long as the increased rating claim remains pending.  However, where evidence requested in connection with an original claim or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158.  In a September 2007 letter, the RO requested the Veteran to submit VA Form 21-8940 in support of his claim to a TDIU.  Because the Veteran did not submit the requested information within one year after the date of the RO's request, the claim for entitlement to a TDIU was abandoned.  Id.  Further, because on VA examination in January 2013 the Veteran stated that he stopped working due to back pain, the Board does not infer a claim for a TDIU based on the service-connected disability on appeal.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  


FINDING OF FACT

The Veteran's GERD with esophageal changes is manifested by dysphagia, pain, epigastric distress, esophageal spasm and distress, reflux, nausea, vomiting, pyrosis or heartburn, mild hematemesis or melena, anemia, and mucous buildup; the disability is not manifested by totally incapacitating ulcer, recurring hematemesis or melena, and weight loss, and the esophagus is not limited to permitting passage of liquids only.
CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent for service-connected GERD with esophageal changes have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided VCAA notice by letters in May 2007 and September 2008, which discussed the evidence necessary to support the claim for an increased rating.  The Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in January 2013 and May 2007.  The examiners each conducted a thorough medical examination and provided sufficient information regarding the Veteran's digestive and esophageal manifestations, such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently evaluated at 60 percent for GERD with esophageal changes under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (hiatal hernia).  The Veteran contends that his condition has worsened and the rating does not accurately depict the severity of his condition.  See e.g., April 2010 Veteran statement.   

Under DC 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  The Board notes that 60 percent is the maximum rating allowed under this diagnostic code.    

Under DC 7306 (ulcer, marginal (gastrojejunal)), a 100 percent rating is warranted for pronounced ulcer; periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss.  The ulcer must be totally incapacitating.  38 C.F.R. § 4.114, DC 7306.

Ratings under DC 7301 to 7329, 7331, 7342, and 7345 to 7348 cannot be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  
Under DC 7203 (stricture of esophagus), an 80 percent rating is warranted for stricture of the esophagus permitting passage of liquids only, with marked impairment of general health.  38 C.F.R. § 4.114, DC 7346.  

The terms "severe," "marked," and "pronounced" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "severe," "marked," and "pronounced" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran reported that he has lost most of the muscles in his esophagus so that it is extremely difficult to take pills or eat solid food.  The Veteran states that non-liquid things are likely to "hang up" in his throat and he has to force fluids to dislodge those things to get them down to his stomach.  The Veteran contends that his condition continues to significantly deteriorate including significant deterioration of his ability to speak.  The Veteran contends that there should be additional diagnostic codes assigned to accommodate his steadily worsening situation.  See June 2009 Form 9 Appeal.  In April 2010, the Veteran stated that his throat is getting worse each day, and that it is very hard to swallow solids and even liquids.  See April 2010 Veteran statement.  

The VA treatment records show that in October 2006, high and low dysphagia (i.e., difficulty swallowing) and esophageal spasm were noted.  In August 2008, the Veteran complained of throat congestion.  In September 2008, the Veteran complained of pain in his throat and coughing up phlegm.  In December 2010, the Veteran complained of cramping on his throat area, which he stated sometimes gives him headache.  In June 2012, the Veteran was assessed with anemia and/or active bleeding.  In March 2013, the Veteran complained of constant burning pain, daily heartburn, and frequent vomiting.  The Veteran was assessed with severe GERD and chronic anemia.  In November 2013, it is noted that the Veteran's heartburn is controlled, but becomes present if he misses even one pill.  The Veteran was assessed with anemia.  

A January 2006 VA Barium Swallow Study showed small to moderate hiatal hernia and mild transient spasm of the mid thoracic esophagus at the level of the carina.  

On VA examination in May 2007, the Veteran reported that he presently has symptoms of constant upset stomach with burning in chest and throat which is worsened when not taking medication for GERD.  The Veteran stated that he often burps, flatulates, and clears his throat due to mucous build-up.  When he is supine or after eating spicy food, the condition worsens.  The Veteran complained of pain in the epigastric region without lower abdomen radiation.  The Veteran also complained that his lips and mouth burn all the time.  The Veteran reported that medication provides incomplete relief of symptoms.  The Veteran reported that this throat is always sore.  He also frequently coughs when things get stuck in his throat.  The Veteran has daily nausea, with precipitating factors including meals and reclining; daily vomiting, with precipitating factors including meals and reclining; and frequent, at least weekly, dysphagia.  Strangely, the exam report indicated both that the Veteran can only swallow liquids most of the time, and that the Veteran can only swallow solid food most of the time.  It further noted, however, that he can always swallow liquids and soft solid food.  The Veteran has daily esophageal distress always accompanied by severe pain; daily heartburn or pyrosis; and daily regurgitation of partially digested food.  The examiner noted mild hematemesis or melena, which the Veteran noticed a few months ago and states is dependent on diet.  

On physical examination, overall general health was noted as fair.  There were no signs of anemia.  The Veteran was diagnosed with GERD, esophageal spasms at level of carina, vomiting, and hiatal hernia.  The disability has severe effects on usual daily activities such as chores, shopping, exercise, sports, recreation, traveling, and feeding.  Any chores significantly exacerbate acid reflux.  

On VA examination in October 2008 for other service-connected disabilities, neck symptoms included tenderness and difficulty swallowing pills or solid food.  

On VA examination in January 2013, the Veteran was diagnosed with GERD, hiatal hernia, and esophageal spasm.  The Veteran reported that he presently has symptoms every day and some days he can be symptom free if he watches what he eats.  His symptoms are worse with spicy foods and carbonated drinks.  The Veteran's symptoms include persistently recurrent epigastric distress; dysphagia; pyrosis; reflux; regurgitation; sleep disturbance caused by esophageal reflux four or more times per year, each episode lasting less than one day; recurrent nausea four or more times per year, each episode lasting less than one day; and recurrent vomiting four or more times per year, each episode lasting less than one day.  The Veteran has mild esophagus spasm.  Other symptoms include "vocal hoarseness likely attributed to combination of decades of former tobacco use, cervical spine surgery, and GERD.  Cannot state to what % each condition is responsible without mere speculation."  On examination, tenderness to palpation over epigastric area, upper right quadrant, was noted.  The examiner stated that the hiatal hernia with esophageal spasm is considered a progression of the service-connected GERD.  

The Board acknowledges that the Veteran has symptoms of vocal hoarseness and difficulty speaking associated with GERD with esophageal changes.  However, the Veteran has been separately service-connected and evaluated for dysphonia associated with GERD.  Therefore, the Board has not considered these symptoms for evaluation purposes in this decision.  See 38 C.F.R. § 4.14.  

The Board finds that the Veteran's symptoms of GERD with esophageal changes do not support an evaluation in excess of 60 percent at any point during the appeal period.  The Board has considered the Veteran's statements that describe his symptoms such as difficulty taking pills and eating solid food.  The Veteran is certainly competent to describe his observations and the Board finds that Veteran is credible.  
The Veteran is currently assigned a 60 percent rating under DC 7346.  The Board has considered the criteria under this diagnostic code and notes that the Veteran has symptoms of pain, vomiting, mild hematemesis or melena, anemia, and other symptom combinations such as nausea and reflux that are productive of impairment of health.  See 38 C.F.R. § 4.114, DC 7346.  However, a 60 percent disability rating is the highest rating available under this diagnostic code.  Therefore, the Board is unable to grant a higher rating under DC 7346.

The Board has considered the criteria under DC 7306 for marginal gastrojejunal ulcer.  The Board acknowledges that the Veteran has pain and daily episodes of vomiting.  There is also one medical finding of mild hematemesis or melena, and it is noted that the Veteran noticed blood in vomit "a few months ago," the occurrence of which is dependent on diet.  However, the Board does not find that one occurrence of hematemesis or melena per every few months approximates "recurring melena or hematemesis."  Further, though the Veteran has significant impairment of health due to his GERD with esophageal changes, on VA examination in May 2007, the Veteran was found to be in fair overall general health.  Also, on VA examination in January 2013, the Veteran stated that on some days he is symptom free if he watches what he eats.  The Board does not find that fair overall health with occasional symptom-free days equates to being totally incapacitated.  Because the Veteran does not have a totally incapacitating pronounced ulcer with recurring melena or hematemesis and weight loss, the criteria for a 100 percent rating under DC 7306 are not met.  38 C.F.R. § 4.114, DC 7306.  Accordingly, a higher rating under DC 7306 is not warranted.  

The Board has also considered the criteria under DC 7203 for stricture of the esophagus, as he is diagnosed with mild stricture, which has been noted to be a progression of the GERD.  The lay and medical evidence show that though the Veteran has difficulties with swallowing solids foods and pills, he is still able to swallow solid foods and soft solid foods.  Because the Veteran's esophagus is not limited to permitting passage of liquids only, the criteria for an 80 percent rating under DC 7203 are not met.  38 C.F.R. § 4.114, DC 7203.  Accordingly, a higher rating under DC 7203 is not warranted.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  There is no specific diagnostic code dedicated to evaluating GERD with esophageal changes.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board notes that the Veteran has been diagnosed with GERD and hiatal hernia.  Given the Veteran's symptomatology and diagnosis of hiatal hernia, his disability has been rated under 38 C.F.R. § 4.114, DC 7346.  Though the Board has considered the criteria under DC 7306 and 7203, the Board deems DC 7346 to be the most appropriate because it pertains specifically to the diagnosis of hiatal hernia, the anatomical location of the disability, and the Veteran's symptoms.  Specifically, DC 7346 takes into account the Veteran's ongoing symptoms of recurrent epigastric distress, pyrosis, dysphagia, and regurgitation, which no other diagnostic codes contemplate.  Symptoms of vomiting, pain, anemia, and impairment of health are also considered under DC 7346. Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7346.

Because the preponderance of the evidence is against a rating greater than 60 percent for GERD with esophageal changes, the claim on appeal is denied.  38 U.S.C.A. § 5107.  

The criteria for a higher rating for the Veteran's GERD with esophageal changes have not been met at any point during the appeal period.  Therefore, staged ratings are not applicable.  

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected GERD with esophageal changes.  The Veteran's GERD with esophageal changes is manifested by dysphagia, pain, epigastric distress, esophageal spasm and distress, reflux, nausea, vomiting, pyrosis or heartburn, mild hematemesis or melena, anemia, and mucous buildup.  The ratings assigned specifically contemplate the Veteran's symptoms of pain, vomiting, hematemesis or melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and "other symptoms combinations productive of severe impairment of health."  Further, these ratings contemplate these impairments in relation to their impact on the Veteran's diet and daily activities.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating greater than 60 percent for service-connected gastroesophageal reflux disease with esophageal changes is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


